DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/654775 filed on 10/16/2019.  Claims 1-15 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the convergence behavior" in line 3.  While “a convergence behavior” exists in the claims, as seen in claim 2, the limitations of claim 4 are not dependent on claim 2 and therefore there is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of a mental process without significantly more. The claim(s) recite(s) the nominal steps of collecting (e.g., ascertaining position information from localization systems) and analyzing data (e.g., plausibility check) which are similar to the concepts identified by the courts to be abstract such as collecting, analyzing and displaying available information as in Electric Power Group. The aforementioned steps can readily be performed in the mental realm by gathering the position information and then computing differences or similarities between the data. 
This judicial exception is not integrated into a practical application because as currently claimed, the invention related only to the mental process of collecting and analyzing data from localization systems. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements present in the claims, a control unit, localization systems, sensors, etc. are merely used as tools to apply the abstract idea of itself rather than act as concrete and tangible components that would transform the abstract idea into patent-eligible subject matter.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basnayake et al. US 2012/0116676 (“Basnayake”).

As to claim 1, Basnayake discloses a system and method for analyzing localization system, comprising:
a control unit, wherein the control unit is connectable in a data-conducting manner to at least two localization systems which are operable independently of one another for ascertaining system-specific positions (see at least Fig 1, element 16; ¶17; a processor 16 for receiving GPS data and in-vehicle sensor data for determining a vehicle position…); 
wherein the control unit is configured to evaluate pieces of position information ascertained by the localization systems by subjecting them to a plausibility check (see at least ¶6; the vehicle position module further determines a position error estimate that provides a confidence level of an accuracy of the vehicle position…).

As to claim 15, Basnayake discloses a sensor system for a vehicle, comprising: 
at least two localization systems, which are operable independently of one another for ascertaining system-specific positions of the sensor system, each of the localization systems including at least one sensor (see at least Fig 1, elements 12, 14, 18; ¶14-18; the vehicle positioning system 10 includes an onboard GNSS receiver or other GPS receiver…the vehicle positioning system further includes in-vehicle motion sensors for detecting movement of the vehicle…the vehicle positioning system further includes an in-vehicle vision based module…); and 
a control unit coupled to the localization systems in a data-conducting manner, wherein the control unit is configured to evaluate pieces of position information ascertained by the localization systems by subjecting them to a plausibility check (see at least ¶6; the vehicle position module further determines a position error estimate that provides a confidence level of an accuracy of the vehicle position…).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basnayake in view of Ghadiok US 2018/0045519 (“Ghadiok”).

As to claim 2, Basnayake fails to explicitly disclose wherein the control unit is configured to evaluate a convergence behavior of the localization systems for ascertaining the respective system- specific positions, differences in the convergence behavior of the respective localization systems being ascertainable by the control unit.
However, Ghadiok teaches wherein the control unit is configured to evaluate a convergence behavior of the localization systems for ascertaining the respective system- specific positions, differences in the convergence behavior of the respective localization systems being ascertainable by the modules can be iteratively improved by estimating the camera pose and location, testing the performance of algorithms to estimate the invariant features, evaluating the modules to find invariant features in the test regions, and evaluating the accuracy of the estimate of fiducial landmarks and convergence of the estimate given multiple passes through an intersection. 
	Thus, Basnayake discloses a system and method for using multiple localization methods to determine a position of a vehicle and Ghadiok teaches using convergence to determine vehicle positions and accuracy of localization methods. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Basnayake, with the convergence taught by Ghadiok, because it would allow the system to more accurately determine accuracy of the positioning systems. 

	As to claim 3, Basnayake fails to explicitly disclose wherein the system-specific position of the at least one localization system based on sensor data from at least one sensor is ascertainable by a comparison to features of a map stored in the control unit or obtained from the control unit. However, Ghadiok teaches wherein the system-specific position of the at least one localization system based on sensor data from at least one sensor is ascertainable by a comparison to features of a map stored in the control unit or obtained from the control unit (see at least ¶23; ¶45; the landmark database functions to provide known landmark data…). 
	Thus, Basnayake discloses a system and method for using multiple localization methods, including a camera, and Ghadiok teaches using a landmark database to determine the position of the vehicle. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Basnayake, with the map database taught by Ghadiok, because it would allow the vision system to compare known landmark locations with the identified landmarks to determine the vehicle position. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basnayake in view of Zavoli et al. US 2009/0228204 (“Zavoli”).

As to claim 4, Basnayake fails to explicitly disclose wherein sensor defects or faulty calibration are establishable by the control unit based on ascertained differences in the convergence behavior of the localization systems. However, Zavoli teaches wherein sensor defects or faulty calibration are establishable by the control unit based on ascertained differences in the convergence behavior of the localization systems (see at least ¶60; it should be noted that a mismatch between map and sensor may be a result of an orientation error rather than a position error…). 
Thus, Basnayake discloses a system and method for determining position of a vehicle using multiple sensors and Zavoli teaches determining a calibration or misalignment issue with a sensor. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Basnayake, with the mismatch determination taught by Zavoli, because it would allow the system to determine errors within the positioning method based on potential sensor issues. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basnayake in view of Ghadiok as applied to claim 2 above, and further in view of Giurgiu et al. US 2019/0155827 (“Giurgiu”).

As to claim 5, Basnayake fails to explicitly disclose wherein errors of the map are establishable by the control unit based on ascertained 18differences in the convergence behavior of the localization systems. However, Giurgiu teaches wherein errors of the map are establishable by the control unit based on ascertained 18differences in the convergence behavior of the localization systems (see at least when the confidence level for the road object is at a second level, the mobile device sends an update to the server and the server map…). 
Thus, Basnayake discloses a system and method for determining position of a vehicle using multiple sensors and Giurgiu teaches determining an error in a map based on low confidence of the sensor system. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Basnayake, with the map database errors taught by Giurgiu, because it would allow the system to fix problems with the map database. 

Claims 6-8, 10, and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basnayake in view of Strelow et al. US 2008/0059068 (“Strelow”).

As to claim 6, Basnayake discloses a method, comprising:
determining respective system-specific positions by at least two localization systems by evaluating measuring data from sensors, wherein the control unit is connectable in a data- conducting manner to the at least two localization systems which are operable independently of one another for ascertaining the system-specific positions (see at least Fig 1, elements 12, 14, 18; ¶14-18; the vehicle positioning system 10 includes an onboard GNSS receiver or other GPS receiver…the vehicle positioning system further includes in-vehicle motion sensors for detecting movement of the vehicle…the vehicle positioning system further includes an in-vehicle vision based module…), and wherein the control unit is configured to evaluate pieces of position information ascertained by the localization systems by subjecting them to a plausibility check (see at least ¶6; the vehicle position module further determines a position error estimate that provides a confidence level of an accuracy of the vehicle position…); 
comparing the system-specific positions of the localization systems to one another; and 
it may be possible to compute accurate position estimates using deep integration in cases where independent estimates from GPS, inertial, or image measurements all contain gross errors and therefore cannot be usefully combined into a single accurate estimate…).
	Thus, Basnayake discloses a method for determining position of a vehicle using multiple sensors and Strelow teaches outputting a position value even when the different sensors cannot usefully be compared. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Basnayake, with the output of Strelow, because it would allow the system to determine vehicle position regardless of sensor accuracy. 

As to claim 7, Basnayake fails to explicitly disclose wherein an error analysis is carried out after the signal has been generated. However, Strelow teaches wherein an error analysis is carried out after the signal has been generated (see at least ¶12-13; it may be possible to compute accurate position estimates using deep integration in cases where independent estimates from GPS, inertial, or image measurements all contain gross errors and therefore cannot be usefully combined into a single accurate estimate…).
	Thus, Basnayake discloses a method for determining position of a vehicle using multiple sensors and Strelow teaches outputting a position value even when the different sensors cannot usefully be compared. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Basnayake, with the output of Strelow, because it would allow the system to determine vehicle position regardless of sensor accuracy. 

claim 8, Basnayake discloses wherein the measuring data stem from different sensors operable independently of one another (see at least Fig 1, elements 12, 14, 18; ¶14-18; the vehicle positioning system 10 includes an onboard GNSS receiver or other GPS receiver…the vehicle positioning system further includes in-vehicle motion sensors for detecting movement of the vehicle…the vehicle positioning system further includes an in-vehicle vision based module…).

As to claim 10, Basnayake fails to explicitly disclose wherein the system-specific positions of different localization systems are compared to one another, taking tolerances into consideration. However, Strelow teaches wherein the system-specific positions of different localization systems are compared to one another, taking tolerances into consideration (see at least ¶12-13; it may be possible to compute accurate position estimates using deep integration in cases where independent estimates from GPS, inertial, or image measurements all contain gross errors and therefore cannot be usefully combined into a single accurate estimate…).
	Thus, Basnayake discloses a method for determining position of a vehicle using multiple sensors and Strelow teaches outputting a position value even when the different sensors cannot usefully be compared. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Basnayake, with the output of Strelow, because it would allow the system to determine vehicle position regardless of sensor accuracy. 

As to claim 13, Basnayake fails to explicitly disclose wherein a position of the sensor system is determined based on a multitude of system-specific positions which essentially agree with one another. However, Strelow teaches wherein a position of the sensor system is determined based on a multitude of system-specific positions which essentially agree with one another (see at least ¶12-13; deep integration…).

	As to claim 14, Basnayake fails to explicitly disclose wherein measuring data from at least one localization system are used to eliminate ambiguities or errors of a further localization system, and/or wherein a weighting in the ascertainment of the system-specific position of a localization system is influenced. However, Strelow teaches wherein measuring data from at least one localization system are used to eliminate ambiguities or errors of a further localization system, and/or wherein a weighting in the ascertainment of the system-specific position of a localization system is influenced (see at least ¶12-13; deep integration…).
	Thus, Basnayake discloses a method for determining position of a vehicle using multiple sensors and Strelow teaches outputting a position value even when the different sensors cannot usefully be compared. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Basnayake, with the output of Strelow, because it would allow the system to determine vehicle position regardless of sensor accuracy. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basnayake in view of Strelow as applied to claim 6 above, and further in view of Ghadiok.

As to claim 9, Basnayake fails to explicitly disclose wherein at least one system-specific position is determined by comparing and identifying features of a digital map. However, Ghadiok teaches the landmark database functions to provide known landmark data…). 
	Thus, Basnayake discloses a system and method for using multiple localization methods, including a camera, and Ghadiok teaches using a landmark database to determine the position of the vehicle. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclsoed by Basnayake, with the map database taught by Ghadiok, because it would allow the vision system to compare known landmark locations with the identified landmarks to determine the vehicle position. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basnayake in view of Strelow as applied to claim 7 above, and further in view of Zavoli.

As to claim 11, Basnayake fails to explicitly disclose wherein it is checked based on the error analysis whether one or multiple sensors of a localization system is/are maladjusted or has/have a sensor defect. However, Zavoli teaches wherein it is checked based on the error analysis whether one or multiple sensors of a localization system is/are maladjusted or has/have a sensor defect (see at least ¶60; it should be noted that a mismatch between map and sensor may be a result of an orientation error rather than a position error…). 
Thus, Basnayake discloses a system and method for determining position of a vehicle using multiple sensors and Zavoli teaches determining a calibration or misalignment issue with a sensor. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Basnayake, with the mismatch determination taught by Zavoli, because it would allow the system to determine errors within the positioning method based on potential sensor issues. 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Basnayake in view of Strelow and Ghadiok as applied to claim 9 above, and further in view of Giurgiu.

As to claim 12, Basnayake fails to explicitly disclose wherein it is checked based on the error analysis whether a map error is present. However, Giurgiu teaches wherein it is checked based on the error analysis whether a map error is present (see at least ¶56; when the confidence level for the road object is at a second level, the mobile device sends an update to the server and the server map…). 
Thus, Basnayake discloses a system and method for determining position of a vehicle using multiple sensors and Giurgiu teaches determining an error in a map based on low confidence of the sensor system. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Basnayake, with the map database errors taught by Giurgiu, because it would allow the system to fix problems with the map database. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/Primary Examiner, Art Unit 3668